Title: To James Madison from Isaac Ball, 30 March 1809
From: Ball, Isaac
To: Madison, James


New York
30th March 1809
Directed by a Respectful Consideration, for the President of the United States—Permit me Sir—with deference to present this small product in the field of literature.
If to diffuse happiness to mankind, and a knowledge of the human character, may be considered worthy of every rational mind—Indulge me to hope, the few pages submitted are calculated to inspire—an elevated view of the faculties of Man—and to stimulate to Virtuous pursuits the rising Generation.
Impressed with lively sentiments—that the work is calculated to this end—It would be highly honorable and gratifying to my feelings, were I authorized to include the Name of the President of the United States—among the first Number of its Respectable patrons for the Third Edition. I am Sir, induced to cherish this hope from the reflection—that you are not more distinguished as the Chief of a Great Nation—than as a Statesman—and friend of Literature. With Sentiments of great Respect and Consideration—I remain Your Excellency’s most obedient
Isaac Ball No 40 Chamber St N York.
